Citation Nr: 1107155	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  04-28 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and generalized 
anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and his friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 through August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2007 and in December 2009 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is now 
ready for appellate disposition.

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only PTSD.  The Court of 
Appeals for Veterans Claims (CAVC or Court) has recently held 
that the scope of a mental health disorder claim includes any 
mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the claim on appeal has been recharacterized to 
include any psychiatric disorder.


FINDING OF FACT

The Veteran's current psychiatric disorder, to include PTSD and 
generalized anxiety disorder, was incurred in service and has 
been causally related to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's psychiatric 
disorder, to include PTSD and generalized anxiety disorder, have 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to establish service connection for a 
psychiatric disorder, which he contends is due to his combat 
experiences in Vietnam.

To establish service connection, the record must contain: (1) 
medical evidence of a current disorder, (2) medical evidence, or 
in certain circumstances, lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disorder and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disorder requires evidence of the 
existence of a current disorder and evidence that the disorder 
resulted from a disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. § 1110.

PTSD in particular requires: (1) a current medical diagnosis of 
the disorder (in accordance with DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), (2) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor(s).  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Here, the Veteran has a current diagnosis of an anxiety disorder, 
documented in an April 2010 VA examination report.  

Additionally, the Board finds that the Veteran has a current 
diagnosis of PTSD according to the DSM-IV criteria.  A VA 
outpatient treatment record, authored by Dr. K., the Veteran's 
treating psychiatrist, dated in March 2010 provided a diagnosis 
of PTSD following a physical examination.  Dr, K. reported in a 
separate letter that the Veteran has been under his psychiatric 
care for PTSD since 2005, and reports that follow up and 
medication is required for his treatment.  In contrast, the April 
2010 VA examiner determined that the Veteran did not have PTSD 
according to the DSM-IV criteria, but provides no discussion of 
the previous diagnoses, or insight on how why there are 
discrepancies between the diagnoses provided by the treating 
doctor and the information garnered from the VA examination.  The 
law allows the Board to find in the Veteran's favor in this case 
since there is probative evidence for and against the Veteran's 
claim as to whether he has this requisite diagnosis of PTSD.  VA 
must resolve reasonable doubt in his favor and conclude he has 
the necessary diagnosis.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

In regards to an in- service incurrence of his current 
psychiatric disorder, the Veteran's service treatment records 
(STRs) are negative for any psychiatric treatment or complaints.  
Nonetheless, the Board finds that there is evidence supporting 
the in-service incurrence of his current psychiatric disorder.  

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD, in part, varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the 
evidence establishes the Veteran engaged in combat with the enemy 
or was a prisoner of war (POW), and the claimed stressor is 
related to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service), the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.

In regards to an in-service PTSD stressor, the Veteran stated 
that, during his time in the Republic of Vietnam, he was on a 
military base during the Tet Offensive.  While on the base, he 
was required to fire weapons, received enemy fire, and saw dead 
bodies.  See BVA hearing transcript at pages 6, 8, and 12.  A 
buddy statement dated in December 2006 was submitted into the 
record at the time of the Board hearing.  This statement was from 
a person that served in the Republic of Vietnam with the Veteran 
and it corroborates the statements made by the Veteran at the 
hearing.  Since the hearing, the Veteran submitted additional 
buddy statements corroborating his statements made during the 
hearing.  The Veteran also submitted photocopies of paperwork 
submitted to the National Personnel Records Center (NPRC) 
requesting a Combat Action Ribbon.  

On review of the development accomplished by the RO pursuant to 
the Board's last remand, the Board finds that the Veteran's 
contentions in this regard have been sufficiently corroborated.  
In a March 2010 report, the RO, after a review of the Veteran's 
personnel file (under Combat History-Expeditions), verified that 
the Veteran engaged in combat during his active military service.  
38 U.S.C.A. § 1154.  Specifically, the Veteran was engaged in the 
Counter-Insurgency Operations in Vietnam from April 6, 1967, to 
February 21, 1968.  The Veteran also participated in operations 
again the insurgent Communist Forces in the Dong Ha in the 
Republic of Vietnam from February 22, 1968, to June 3, 1968.  
Further, the Veteran participated in the Counter-Insurgency 
Operations in Quang Tri in the Republic of Vietnam from June 8, 
1968, to November 22, 1968.  Thus, this evidence supports the 
Veteran's cited PTSD stressor of receiving enemy fire and seeing 
dead bodies.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(the fact that a Veteran was stationed with a unit that sustained 
attacks strongly suggests that the Veteran was, in fact, exposed 
to these attacks).  The Board finds no reason to doubt the 
credibility or the competency of the Veteran's statements.  His 
contentions are internally consistent and consistent with the 
record as a whole.  

In addition, the file contains a medical opinion relating the 
Veteran's current psychiatric disorder to his active military 
service. The April 2010 VA examiner, following a review of the 
claims file and a physical examination of the Veteran, determined 
that it is at least as likely as not that the Veteran's current 
anxiety disorder was incurred during his active military service, 
including as due to any combat experiences in Vietnam.  As 
support for this opinion, the VA examiner pointed to the fact 
that the Veteran was a cook for the U.S. Marine Corps in Vietnam 
from April 1967 to November 1968.  The Veteran served with the 
3rd Marine Division.  The VA examiner referred to the records 
that show that the 3rd Marine Division participated in combat 
operations and was subjected to mortar and rocket attacks.  

The claims file contains no evidence to the contrary of this 
nexus opinion.  The Board finds that at the very least, the 
evidence is in equipoise as to the relationship between the 
Veteran's current psychiatric disorder, to include his PTSD and 
generalized anxiety disorder, and his active military service.  
Resolving all doubt in favor of the Veteran, the evidence 
supports an award of service connection for the Veteran's 
psychiatric disorder.  38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 
519.  
Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for a psychiatric disorder, to 
include PTSD and generalized anxiety disorder, is granted, 
subject to the statutory and regulatory provisions governing the 
payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


